941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JIMMY DALE HUDSON, Plaintiff-Appellant,v.GARY B. GOODMAN;  D. BLAKE YOKLEY;  RICHARD M. GREENE;LAMAR DOWDA;  MR.AND MRS. JOSEPH D. EVERETT;BARBARA WASHINGTON, Defendants-Appellees.
No. 91-6760.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 25, 1991Decided:  August 27, 1991

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Norwood Carlton Tilley, Jr., District Judge.  (CA-90-93-R)
Jimmy Dale Hudson, Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina;  William Lindsay Osteen, Sr., OSTEEN, ADAMS & OSTEEN, Greensboro, North Carolina, for Appellees.
Before RUSSELL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Jimmy Dale Hudson appeals from the district court's order denying relief under 42 U.S.C. § 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hudson v. Goodman, No. CA-90-93-R (M.D.N.C. Dec. 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED